On August 5, 1936, defendant filed a complaint against the plaintiff in the district court of the state of Oregon for Multnomah county to recover the balance of a subscription of $25. Such proceedings were had that on May 5, 1937, a judgment *Page 300 
was rendered in favor of plaintiff, W. Baum, and against defendant, C.W. Ehrstrom, for the sum of $25. Thereafter, the appellant Ehrstrom caused a writ of review to issue out of the circuit court for Multnomah county, and upon review of the cause before said circuit court the writ of review was denied. Plaintiff C.W. Ehrstrom appealed to this court.
The first question that arises is in regard to the jurisdiction of this court to entertain the appeal. No motion directed to this matter has been filed. The statute governing appeals, section 7-501, Oregon Code 1930, provides in part:
"* * * but no appeal to the supreme court shall be taken or allowed in any action for the recovery of money or damages only unless it appears from the pleadings in the case that the amount in controversy exceeds $250." See Weir v. Mariott, 135 Or. 214
(293 P. 944, 295 P. 449).
Borrowing the language used in the case of Rynearson v.Union County, 54 Or. 181, at 184 (102 P. 785):
"When want of jurisdiction appears, it is the duty of the court at any stage of the proceeding on its own motion to refuse to proceed further."
The instant case is a proceeding to review the record in an action at law for money only, and the amount in controversy, as shown by the pleadings, is $25, with interest thereon, at the rate of 6 per cent per annum, much less than the sum of $250.
It follows that this court has no jurisdiction to entertain the appeal, and the appeal is dismissed.
ROSSMAN, KELLY and BELT, JJ., concur. *Page 301